DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 12/18/2020
Application claims a FP date of 10/22/2018
Claims 1 and 11 are independent
Claims 1 and 11 have been amended
Claims 21-24 were previously been cancelled
Claims 25 and 26 are new
Claims 1-20 and 25-26 are pending

Response to Arguments
Applicant's arguments filed on 12/18/2020 have been fully considered and Examiner appreciates and thanks the Applicant for a detailed explanation.  Applicant’s arguments, with regards to the independent claims been fully considered and in view of the Amendments made, the presented arguments are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Koo (U.S. Patent Publication Number 2014/0246707 A1) as set forth in the following action to show that Koo teaches the language recited in the amended independent claims and the new claims 25 and 26.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (U.S. Patent Publication Number 2014/0246707 A1).

Regarding Claim 1, Koo discloses an image sensor (Fig 2 – layout of an image sensor), comprising: 
a photoelectric converter in a pixel area (Fig 3 – pixel area UP) of a substrate (Fig 3A – substrate 2) to generate photoelectrons in response to an incident light that is incident onto the pixel area (Fig 1- unit pixel; ¶0048; photoelectric conversion region PD); 
a signal generator on a first surface of the substrate in the pixel area to generate electric signals corresponding to image information of an object in accordance with the photoelectrons (Fig 3A – surface 2b; ¶0054); and 
(Fig 2 – pixel separation portion 12) pattern penetrating through the substrate from the first surface of the substrate to a second surface of the substrate opposite to the first surface of the substrate (In ¶0054; pixel separation portion 12 is formed to penetrate and extend through the substrate 2 from the first surface 2a to the second surface 2b), 
the pixel separation pattern including:
 an insulation pattern (Fig 2 – isolation layer formed of an insulating material) through the substrate and having a refractive index smaller than that of the substrate (¶0052; layer 11 has a refractive index different from that of the substrate 2; In ¶0051 Koo discloses that the substrate is made of silicon wafer (refractive index of 3.5) and in ¶0052 Koo discloses that the layer 11 is made of silicon oxide (having a refractive index of 1.5) which is lower than that of the substrate), and 
a metallic conductive pattern through the substrate and along sidewalls of the insulation pattern (Fig 2 – metal conductive bias line 13), the metaling conductive pattern enclosing the insulation pattern (Fig 2 shows that the line 13 enclosed line 11), and 
the pixel area being enclosed by the pixel separation pattern and isolated from a neighboring pixel area (Fig 2 shows that the pixel separation portion 12 isolates each pixel),
wherein the metallic conductive pattern (Fig 2 – conductive line 13) surrounds an entire perimeter of the insulation pattern (Fig 2- isolation layer 11), as view in a top view. (Fig 2 – element 12; ¶0052 Koo teaches that the pixel separation portion 12 may include an insulating deep device isolation layer 11 and a conductive common bias line 13; Koo also teaches that the isolation layer 11 may be formed of an insulating material and Fig 2 clearly teaches that the conductive line 13 surrounds the insulation layer 11).

Regarding Claim 11, this claim has limitations parallel to Claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claim 25, Koo discloses wherein each of the metallic conductive pattern and the insulation pattern extends from the first surface of the substrate to the second surface of the substrate to penetrate through an entire thickness of the substrate (In ¶0054; pixel separation portion 12 is formed to penetrate and extend through the substrate 2 from the first surface 2a to the second surface 2b), 

Regarding Claim 26, this claim has limitations parallel to Claim 25.  Claim 26 is rejected on the same grounds as Claim 25.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Publication Number 2019/0386049 A1) in view of OH (U.S. Patent Publication Number 2019/0296060 A1) and further in view of Koo et al. (U.S Patent Publication Number 2014/0246707 A1).

Regarding Claim 1, Jung discloses an image sensor (Fig 1 – image sensor 800), comprising: 
a photoelectric converter in a pixel area (Fig 1 –pixel array 810) of a substrate (Fig 2 – substrate 10) to generate photoelectrons in response to an incident light that is incident onto the pixel area (¶0049; Each pixel block 815 may include a block of imaging pixels each of which may include at least one photo sensing element that converts light into electrical charge); 
a signal generator on a first surface of the substrate in the pixel area to generate electric signals corresponding to image information of an object in accordance with the photoelectrons (Fig 2 – lower interlayer dielectric layer 33 and transfer gates 32); and 
a pixel separation (Fig 2 – isolation region20; grid pattern 50) pattern penetrating through the substrate from the first surface of the substrate to a second surface of the substrate opposite to the first surface of the substrate (In ¶0062 Jung discloses that the grid pattern 50 may be located between two adjacent color filters 60 and have a layout to overlap the isolation regions 20 and 25 between adjacent pixels or PDs), 
Jung discloses pixel separation pattern (Fig 2 – isolation region20; grid pattern 50) but fails to clearly disclose the pixel separation pattern including:
 an insulation pattern through the substrate and  having a refractive index smaller than that of the substrate, and 
a metallic conductive pattern through the substrate and along sidewalls of the insulation pattern, the metaling conductive pattern enclosing the insulation pattern, and 
the pixel area being enclosed by the pixel separation pattern and isolated from a neighboring pixel area.
Instead in a similar endeavor, OH discloses the pixel separation pattern (Fig 3A and 3B) including:
 (Fig 4 – pixel isolation patterns 15 and in ¶0058 OH teaches that the pixel isolation patterns 15 may include an insulating material like silicon oxide, or a silicon nitride or a combination) having a refractive index smaller than that of the substrate (Since OH teaches the used of silicon oxide as the insulating material it has a refractive index smaller than the substrate), and 
a metallic conductive pattern (Fig 3B – PD bias pattern B1-B4, pad regions P1 – P4) through the substrate and along sidewalls of the insulation pattern, the metaling conductive pattern enclosing the insulation pattern (Fig 5 shows that the conductive part B4 and B2 encloses the insulting pattern 15), and 
the pixel area being enclosed by the pixel separation pattern and isolated from a neighboring pixel area (Figs 3A, 3B, and 4 clearly disclose this feature). 
Jung and OH are combinable because both are related to image sensors having device isolation pattern in the substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conductive bias patterns disposed and surrounding the photosensing region and pixel isolation patterns disposed in a periphery of the conductive bias patterns as taught by OH in the imaging module disclosed by Jung. 
The suggestion/motivation for doing so would have been “have an image sensor capable of receiving all the light in four colors through one photodiode” as disclosed by OH in the ¶0005.
Jung in view of OH fails to clearly disclose wherein the metallic conductive pattern surrounds an entire perimeter of the insulation pattern, as view in a top view.
Instead in a similar endeavor, Koo discloses wherein the metallic conductive pattern (Fig 2 – conductive line 13) surrounds an entire perimeter of the insulation pattern (Fig 2- isolation layer 11), as view in a top view. (Fig 2 – element 12; ¶0052 Koo teaches that the pixel separation portion 12 may include an insulating deep device isolation layer 11 and a conductive common bias line 13; Koo also teaches that the isolation layer 11 may be formed of an insulating material and Fig 2 clearly teaches that the conductive line 13 surrounds the insulation layer 11).
Jung, OH and Koo are combinable because all are related to image sensors having device isolation pattern in the substrate. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have conductive bias patterns surrounding the insulation pattern as taught by Koo in the imaging module disclosed by Jung in view of OH. 
The suggestion/motivation for doing so would have been “highly integrated image sensors capable of improving dark current properties” as disclosed by Koo in the ¶0005.
Therefore, it would have been obvious to combine Jung, OH and Koo to obtain the invention as specified in claim 1.

Regarding Claim 2, Jung in view of OH and Koo discloses wherein a cross-section of the pixel separation pattern within the substrate has a trapezoid shape, a width of the trapezoid shape decreasing from the first surface to the second surface of the substrate (OH: OH discloses this in Fig 3A and 3B).

    PNG
    media_image1.png
    381
    511
    media_image1.png
    Greyscale


Regarding Claim 3, Jung in view of OH and Koo discloses wherein the insulation pattern (Jung: Fig 5B – insulation region 20) has a uniform thickness between the first surface and the second surface, and the metallic conductive pattern (Jung: Fig 5B – element 50) has a non-uniform thickness that decreases from the first surface to the second surface (Jung: As seen in the figure above and Fig 3B, the thickness of the region 20 is uniform, however, the thickness of 51 is decreases.).

Regarding Claim 4, Jung in view of OH and Koo discloses further comprising an additional separation pattern in contact with the insulation pattern adjacent the first (Jung: Fig 5B – element 51 and 56 of grid pattern 50 and the anti-reflective layer 40), the additional separation pattern including a boundary surface coplanar with the first surface of the substrate and an inner surface contacting the metallic conductive pattern in the substrate (Jung: In ¶0063 Jung discloses that the grid patterns 50 may have at least two potions – lower and the upper and the bottom may be embedded or inlaid in anti-reflective layer 40).

Regarding Claim 5, Jung in view of OH and Koo discloses wherein the pixel separation pattern includes a protection pattern between the insulation pattern and the metallic conductive pattern (Jung: The coating layer 70 (Fig 5A and 5B) has been interpreted as the “protection” pattern.).

Regarding Claim 6, Jung in view of OH and Koo discloses wherein the insulation pattern (Jung: Fig 5B – insulation region 20) and the protection pattern (Jung: Fig 5B – coating 70) have a uniform thickness, respectively, between the first surface and the second surface (Fig 5B shows this), and the metallic conductive pattern has a non-uniform thickness between the first surface and the second surface (Jung: As seen in the figure above and Fig 3B, the thickness of the region 20 is uniform, however, the thickness of 51 is decreases.).

Regarding Claim 7, Jung in view of OH discloses further comprising an additional separation pattern in contact with the insulation pattern adjacent the first surface and (Jung: Fig 5B – element 51 and 56 of grid pattern 50 and the anti-reflective layer 40), the additional separation pattern including a boundary surface that is coplanar with the first surface of the substrate and an inner surface that is in contact with the protection pattern (Jung: In ¶0063 Jung discloses that the grid patterns 50 may have at least two potions – lower and the upper and the bottom may be embedded or inlaid in anti-reflective layer 40).

Regarding Claim 8, Jung in view of OH and Koo discloses wherein the pixel separation pattern includes an air gap in the metallic conductive pattern, the air gap including a void filled with air (Jung: Fig 6A, 6B and in ¶0073, Jung discloses that the void V may include an air gap).

Regarding Claim 9, Jung in view of OH and Koo discloses further comprising: 
a wiring structure (Jung: Fig 2 – transfer wirings 34) on the first surface of the substrate and connected to the signal generator (Jung: Fig 2 – lower interlayer dielectric layer 33 and transfer gates 32); 
a buffer layer on the second surface of the substrate (Jung: Fig 2 – anti-reflective layer 40 – may be formed on the top surface of the substrate 10 which is the “second surface”); and 
a light transmitting unit (Jung: Fig 2- microlens 65) on the buffer layer, the incident light being incident onto the photoelectric converter through the light (Jung: Fig 2 shows that the microlens 65 is formed on the top surface of the substrate 10).

Regarding Claim 10, Jung in view of OH and Koo discloses wherein the metallic conductive pattern overlaps an entire sidewall of the photoelectric converter (OH: In ¶0008 OH teaches that the grid patterns vertically overlapping with a central portion of the photosensing region and the pixel isolation patterns), and the metallic conductive pattern includes at least one of titanium nitride (TiN), tantalum nitride (TaN), tungsten (W), copper (Cu), transparent conductive oxide (TCO) and combinations thereof (Jung: ¶0063).

Regarding Claim 11, this claim has limitations parallel to Claim 1.  Claim 11 is rejected on the same grounds as Claim 1.

Regarding Claim 12, this claim has limitations parallel to Claim 2.  Claim 12 is rejected on the same grounds as Claim 2.

Regarding Claim 13, this claim has limitations parallel to Claim 4.  Claim 13 is rejected on the same grounds as Claim 4.

Regarding Claim 14, this claim has limitations parallel to Claim 5.  Claim 14 is rejected on the same grounds as Claim 5.

Regarding Claim 15, this claim has limitations parallel to Claim 7.  Claim 15 is rejected on the same grounds as Claim 7.

Regarding Claim 16, Jung in view of OH and Koo discloses wherein: 
the substrate (Fig 2 – substrate 10) includes an illumination area onto which the incident light is incident (Fig 2 – microlens 65, anti-reflective layer 40 that includes dielectric materials to reduce the reflection of the light that is incident on the image sensing device 100), 
a black area (Fig 2 – grid pattern 50) onto which the incident light is blocked (¶0063; the grid pattern 50 may include an optically opaque material that blocks optical transmission – such as tungsten W), and 
a contact area through which a contact structure penetrates the substrate (Fig 2 – isolation region 20 – penetrates through the substrate 10), 
at least one photoelectric converter to generate photoelectrons in response to the incident light is arranged in the unit pixels of the illumination area and the black area (Fig 2 – photoelectric conversion element PD; ¶0058; “the photoelectric conversion elements PD may receive light and generate photocharges in response to received light), and 
the at least one photoelectric converter (Fig 2 – photoelectric conversion element PD) and the contact structure are enclosed by the pixel separation pattern in (Fig 2, 4, 5A-5B disclose this). 

Regarding Claim 17, this claim has limitations parallel to Claim 9.  Claim 17 is rejected on the same grounds as Claim 9.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Publication Number 2019/0386049 A1) in view of OH (U.S. Patent Publication Number 2019/0296060 A1) and Koo et al. (U.S Patent Publication Number 2014/0246707 A1) as applied to Claim 1 above and further in view of Lee (U.S. Patent Publication Number 2016/020144 A1).

Regarding Claim 18, Jung in view of OH and Koo discloses wherein the image sensor includes: 
a grid pattern (Jung: ¶0063; the grid pattern 50) on the buffer layer corresponding to the pixel separation pattern in the illumination area of the substrate (Jung: Fig 2 – micro lens 65; photoelectric conversion element PD), a slant light obliquely incident onto the unit pixel being reflected to the photoelectric converter from the grid pattern (Jung: Fig 7A, 7B illustrates the effects of image sensors; ¶0074); 
an optical block pattern covering the buffer layer in the black area of the substrate (Jung: ¶0063; the grid pattern 50 may include an optically opaque material that blocks optical transmission – such as tungsten W), the optical block pattern blocking the incident light from entering into the photoelectric converter in the black area; and 
(Jung: In Fig 10 and in ¶0096, Jung discloses that the color filters 60 may be in contact with the side reflective layers 75).
Jung I view of OH and Koo discloses a contact pad (Jung: In Fig 10 and in ¶0096, Jung discloses that the color filters 60 may be in contact with the side reflective layers 75) but fails to clearly disclose a contact pad covering the buffer layer in the contact area of the substrate and in contact with the contact structure.
Instead in a similar endeavor, Lee discloses a contact pad covering the buffer layer in the contact area of the substrate and in contact with the contact structure (Fig 4A and 4B – pad region 130). 
Jung, OH, Koo and Lee are combinable because all are related to image sensors having device isolation pattern in the substrate. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use contact pads as taught by Lee in the imaging module disclosed by Jung in view of OH and Koo. 
The suggestion/motivation for doing so would have been “to transmit control signals” as disclosed by Lee in the ¶0074. 
Therefore, it would have been obvious to combine Jung, OH, Koo and Lee to obtain the invention as specified in claim 18.

Regarding Claim 19, Jung in view of OH, Koo and Lee discloses wherein the contact structure includes: a conductive contact extender in contact with the contact (Jung: In ¶0059 Jung discloses about an isolation trench Ti formed in the substrate 10.  In Fig 8A and in ¶007 Jung discloses the forming the isolation trenches; Lee: In ¶0094 Li teaches about the trench 201 recessed from the second surface of the substrate).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (U.S. Patent Publication Number 2019/0386049 A1) in view of OH (U.S. Patent Publication Number 2019/0296060 A1) and Koo et al. (U.S Patent Publication Number 2014/0246707 A1) as applied to Claim 16 and further in view of Lenchenkov et al. (U.S. Patent Publication Number 2017/0005121 A1).

Regarding Claim 20, Jung in view of OH and Koo fails to clearly disclose wherein the image sensor includes an image sensor chip on the substrate, and the ISP includes a logic chip on an additional substrate different from the substrate, the image sensor chip and the ISP chip being electrically connected with each other by the contact structure.
Instead in a similar endeavor, Lenchenkov discloses wherein the image sensor includes an image sensor chip on the substrate, and the ISP includes a logic chip on an additional substrate different from the substrate, the image sensor chip and the ISP chip being electrically connected with each other by the contact structure (In ¶0015 Lenchenkov teaches that the image sensor 16 may be a sensor on chip and digital control circuit on a common image sensor chop or on a separate companion die/chip). 
Jung, OH, Koo and Lenchenkov are combinable because all are related to image sensors having device isolation pattern in the substrate. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the image sensor and the accompanying circuit in separate die/chip as taught by Lenchenkov in the imaging module disclosed by Jung in view of OH and Koo. 
The suggestion/motivation for doing so would be the ease of manufacture. 
Therefore, it would have been obvious to combine Jung, OH, Koo and Lenchenkov to obtain the invention as specified in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698